Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 The Status of Claims:
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are pending. 
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33 are rejected. 
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are objected. 

DETAILED ACTION
1. 	Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371 of PCT/KR2018/013510 11/08/2018, which has a foreign priority document, REPUBLIC OF KOREA 10-2017-0149015 11/09/2017.
    Drawings
3.         None.
        IDS

4.          The IDS filed on 5/7/2020 has been reviewed by the examiner.



Claim Objections
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30,33-34 are objected to because of the following informalities:  
In the claims, the terms “[Claim 1], [Claim 2], [Claim 4, [Claim 5], [Claim 8], [Claim 9], [Claim 15], [Claim 23],[Claim 24], [Claim 27],[Claim 30], [Claim 33],[Claim 34]” are recited in front of the beginning the claims.  These are improper. The examiner recommends to remove them and put the numerical number for each claim instead. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claims 1, 30, 33, the phrases ” a leaving group “ and /or ”a silyl protecting group“ are recited. These expressions are vague and indefinite because the claims  do not specify what  each of the phrases ” a leaving group “ and /or ”a silyl protecting group“ is for the claims. An appropriate correction is required.

The Close Prior Art  
The close prior art to the current invention is Austad et al (US 2007/0244187 A1) , which discloses the following compounds

    PNG
    media_image1.png
    296
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    611
    media_image2.png
    Greyscale



Conclusion
Claims 1-2, 4-5, 8-9, 15, 23-24,27, 30, and 33 are rejected. 
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are objected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/25/2021